UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4049


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ADAM ALBRETT, a/k/a Muhannah Almahmoudi,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:18-cr-00312-AJT-1)


Submitted: November 5, 2019                                 Decided: November 25, 2019


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory T. Hunter, Arlington, Virginia, for Appellant. G. Zachary Terwilliger, United
States Attorney, Patricia Marie Haynes, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Adam Albrett appeals his convictions for sending threatening interstate

communications, in violation of 18 U.S.C. § 875(c) (2012). Albrett argues that the district

court improperly denied his motion to proceed pro se, admitted prejudicial evidence under

Fed. R. Evid. 404(b), and provided prejudicial supplemental jury instructions. We affirm

for the following reasons.

          First, as the Government notes, Albrett knowingly and voluntarily waived his right

to represent himself, so that issue is not reviewable on appeal. United States v. Robinson,

744 F.3d 293, 298-99 (4th Cir. 2014). Second, evidence of Albrett’s prior threatening

communications was highly probative of Albrett’s intent, and the Government did not

introduce substantive evidence of those communications. Accordingly, the district court

did not plainly err in admitting the challenged evidence. See United States v. Bell,

901 F.3d 455, 465 (4th Cir. 2018) (providing standard for admission of Rule 404(b)

evidence), petition for cert. filed on other grounds, No. 19-39 (U.S. July 3, 2019); United

States v. Garcia-Lagunas, 835 F.3d 479, 492 (4th Cir. 2016) (stating standard of review).

Finally, the district court accurately presented the elements of the offense in its initial jury

instructions, see United States v. White, 810 F.3d 212, 220-21 (4th Cir. 2016). The court

did not err in clarifying only the element about which the jury had a question; “[a] trial

court generally may limit a supplemental charge to the specific instruction requested by the

jury,” United States v. Savage, 885 F.3d 212, 224 (4th Cir.), cert. denied, 139 S. Ct. 238

(2018).



                                               2
      Accordingly, we affirm the district court’s criminal judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3